Citation Nr: 1743737	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151, for additional disability resulting from a June 1990 dental extraction of wisdom teeth performed at Allen Park, MI VA Medical Center (VAMC).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  A transcript is of record. 

In May 2014 and November 2016, the Board remanded this issue for further development, including an attempt to obtain the Veteran's outstanding service treatment records (STRs) and to schedule the Veteran for a new VA examination and addendum opinion regarding the Veteran's claims.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The January 2017 VA medical opinion is not sufficient to make an informed decision.  The examiner concluded that the Veteran's numbness of the left front gums and teeth were less likely than not a result of the June 1990 surgery.  The examiner explained-based on consultation with an oral surgeon, as indicated in the January 2017 VA examination report-that injuring the nerve during surgery usually numbs the entire quadrant or just the posterior portion of that side of the jaw.  In this regard, the January 2017 VA dental examination report notes that on consultation, the oral surgeon stated that it was "highly unlikely" that the Veteran's wisdom teeth extraction may have caused paresthesia of the anterior mucosa.  The oral surgeon explained that it is the inner portion of the nerve that innervates the anterior portion of the jaw, and the outer portion of the nerve innervates the posterior portion of the jaw.  Injuring the nerve during surgery usually numbs the entire jaw or just the posterior portion of that side of the jaw.  It was rare to have paresthesia isolated to the anterior portion of the mucosa as a complication of third molar extraction. 

While the oral surgeon found it would be "highly unlikely" that the Veteran developed paresthesia of the left front gums and teeth as a result of wisdom tooth extraction based on the location of the nerves involved, the surgeon also stated that it was "rare" to have paresthesia isolated to the front portion of the gums as a complication of such surgery.  It thus remains unclear whether, notwithstanding the rarity or unlikelihood of this result, the Veteran nevertheless did have such a complication as an unforeseeable result of the surgery.  In other words, the fact that paresthesia in this area is rare does not in itself rule out the possibility that it was nevertheless caused by the 1990 VA dental extraction.  If the Veteran's symptoms were indeed proximately caused by the VA extraction, and given the rarity of paresthesia isolated to the anterior mucosa, the examiner must address whether this symptom was an unforeseeable result of the extraction, or caused by VA fault in performing the surgery.  Therefore, a supplemental medical opinion must be obtained to clarify these issues.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion as to whether, notwithstanding its rarity, it is at least as likely as not (50 percent probability or more) that the Veteran incurred additional disability, to include but not limited to numbness in his left front gums and teeth, as a result of the June 1990 wisdom tooth extraction surgery. 

If the examiner finds that the June 1990 surgery did cause numbness of the left front gums and teeth, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's numbness or paresthesias of the left front gums and teeth were proximately caused either by:

A. Carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA (i.e. VA failed to exercise the degree of care that would be expected of a reasonable health care provider);
B. Or, an event not reasonably foreseeable.  The examiner is advised that the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided. 

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner's attention is also drawn to the following:

 * A June 1990 Request for Administration of Anesthesia and for Performance of Operations and other Procedures, which is signed by the Veteran and which lists a number of risks associated with the procedure, including specifically "numbness - permanent or partial of lower lip or tongue";

 * The June 1990 Outpatient Anesthesia Record, which reflects that the Veteran was in stable condition at the close of the operation and that there were "no complications";

 * A July 1990 Progress Note reflecting "no complaints" on follow-up.

 * The June 2011 VA Dental and Oral Compensation and Pension Examination report determining that the Veteran had residual numbness that was "due to or a result of surgery from wisdom tooth removal";

 * The June 2011 VA Dental Clinic Note diagnosing "alteration in sensation (paresthesia) of the gingiva around teeth #23 and 24 extending into the muco-labial fold" that is a "possible post-op complication with removal of wisdom teeth";

 * The January 2017 VA C&P Examination Report and February 2014 Board hearing where the Veteran noted his symptoms of numbness began shortly after the 3rd molar extraction procedure. 

The examiner must provide a complete explanation in support of the conclusion reached.

2.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



